DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on June 14, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 2 of the claim recites the phrase “openable-and”, wherein the hyphen appears to be a clerical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horeman et al. (US 2015/0250460, hereinafter Horeman).
Concerning claim 1, the Horeman et al. prior art reference teaches a device for treatment of anal fistula (Figure 2a; 1), the device comprising: a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite to the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both the first and second ends projecting out of the fistula track (Figure 1; 34); an insert operable to be partially inserted into the first end of the hollow wire and project out of the first end (Figure 2a; 21); and an applicator (Figure 3; 40) which is capable of being held for enabling the projected out insert to be inserted into the second end for detachably coupling the first and second ends to form a closed loop around the fistula track (Figure 3a; when insert is received in channel, as wire is placed into channel 46 and moved towards insert, insert is inserted in the second end for detachably coupling the first and second ends
Concerning claim 2, the Horeman reference teaches the device according to claim 1, wherein the applicator comprises a planar portion operable to be held (Figure 3; 45), and an elongated tab coupled to an edge of the planar portion (Figure 3; 42), the elongated tab comprises a channel running along a length of the elongated tab (Figure 3; 46), wherein the channel is capable of removably receiving the second end of the hollow wire therein.
Concerning claim 3, the Horeman reference teaches the device according to claim 1, the applicator comprising a channel that is operable to removably receive the second end of the hollow wire therein (Figure 3; 46), wherein the channel comprises a narrow section (Figure 3a; 48), and a broad section extending from the narrow section (Figure 3A; 46), wherein the second end of the hollow wire is capable of being snugly received by the narrow section and freely received by the broad section (second end may be snugly fitted in narrow section as it is moved towards the insert).
Concerning claim 4, the Horeman reference teaches the device according to claim 3, wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46, insert is capable of being inserted in broad section of channel 46 given the limitation is functional; second end is capable of expanding sideways within broad section depending on the force and angle at which the second end is pressed against the insert).
Concerning claim 5, the Horeman reference teaches the device according to claim 4, wherein the broad section is capable of supporting the second end to prevent buckling of the second end during the sideways expansion with the insertion of the projected out insert (Figure 3A; channel 46 of broad section is capable of preventing buckling from side to side given the channel
Concerning claims 6 and 9, the Horeman reference teaches the device according to claim 1, wherein the insert and the hollow wire are made of polyurethane ([¶ 0054]).
Concerning claim 11, the Horeman reference teaches the device according to claim 1, wherein at least a portion of the applicator is openable and configured to function as an openable gripper (Figure 3a; 42, 44).
Concerning claim 12, the Horeman et al. prior art reference teaches a device for treatment of anal fistula (Figure 2a; 1), the device comprising: a hollow wire (Figure 2a; 2) comprising a first end (Figure 2a; 4) and a second end opposite the first end (Figure 2a; 6), the hollow wire is operable to be received by a fistula track with both the first and second ends projecting out of the fistula track (Figure 1; 34); an insert operable to be partially inserted into the first end of the hollow wire and project out of the first end (Figure 2a; 21); and an applicator (Figure 3; 40) which is capable of being removably arranged on the second end of the hollow wire when the hollow wire is placed in the fistula track (channel of applicator may be arranged on the wire to place wire in channel) and comprising: a planar portion operable to be held (Figure 3; 45), and an elongated tab coupled to an edge of the planar portion (Figure 3; 42), the elongated tab comprises a channel running along a length of the elongated tab (Figure 3; 46), wherein the channel is capable of removably receiving the second end of the hollow wire therein; and a channel that is operable to removably receive the second end of the hollow wire therein (Figure 3; 46), wherein the hollow channel comprises a narrow section (Figure 3a; 48), and a broad section extending from the narrow section (Figure 3A; 46), wherein the second end of the hollow wire is capable of being snugly received by the narrow section and freely received by the broad section (second end may be snugly fitted in narrow section as it is moved towards the insert); and wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46 given the limitation is functional, insert is capable of being inserted in broad section of channel 46; second end is capable of expanding sideways within broad section depending on the force an angle at which the second end is pressed against the insert).
Concerning claim 13, the Horeman reference teaches the device according to claim 12, wherein the second end in the broad section is operable to receive the projected out insert to allow the second end to expand sideways (given the insert is placed into channel 46, insert is capable of being inserted in broad section of channel 46; second end is capable of expanding sideways within broad section depending on the force an angle at which the second end is pressed against the insert).
Concerning claim 14, the Horeman reference teaches the device according to claim 13, wherein the broad section is capable of supporting the second end to prevent buckling of the second end during the sideways expansion with the insertion of the projected out insert (Figure 3A; channel 46 of broad section is capable of preventing buckling from side to side given the channel).
Concerning claims 15 and 18, the Horeman reference teaches the device according to claim 12, wherein the insert and the hollow wire are made of polyurethane ([¶ 0054]).
Concerning claim 20, the Horeman reference teaches the device according to claim 12, wherein at least a portion of the applicator is openable and configured to function as an openable gripper (Figure 3a; 42, 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horeman et al. (US 2015/0250460, hereinafter Horeman) in view of Chekan et al. (US 2011/0282373, hereinafter Chekan).
Concerning claims 7 and 16, the Horeman reference teaches the device according to claims 1 and 12, but does not specifically teach the hollow wire further comprising a plurality of lateral holes containing and releasing medication therein.
However, the Chekan reference teaches a device for treatment of anal fistula, comprising a hollow wire (Figure 2; 110), wherein the hollow wire further comprises a plurality of lateral holes (Figure 2; 117) containing and releasing medication therein (Figure 3; 52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow wire of the Horeman reference include lateral holes therein as in the Chekan reference to allow the device to administer medication to accelerate tissue healing or promote tissue regeneration (Chekan; [¶ 0035]).
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horeman et al. (US 2015/0250460, hereinafter Horeman) in view of Daley (US 5902319).
Concerning claims 8 and 17, the Horeman reference teaches the device according to claim 1 and 12, but does not specifically teach the insert comprising sharp ends and a plurality of protrusions along a length of the insert.
However, the Daley reference teaches a wire structure (Figure 1A; 10) including an insert (Figure 6A; 16) operable to be inserted into an end of the wire, wherein the insert includes a sharp sides of the arrowhead structure may be interpreted as protrusions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the insert of the Horeman reference include sharp ends and a plurality of protrusions along a length of the insert as in the Chekan reference to form a secure lock between the insert to the wire ends (Chekan; Column 5, Lines 8-21) before the insert is deformed.Haddsaf

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horeman et al. (US 2015/0250460, hereinafter Horeman) in view of Lewandowski et al. (US 2011/0046620, hereinafter Lewandowski).
Concerning claims 10 and 19, the Horeman reference teaches the device according to claims 1 and 12, but does not specifically teach the applicator being made of a material selected from a group consisting of plastic, fiber-reinforced plastic, thermoplastic, and any combination thereof.
However, the Lewandowski reference teaches heated forceps similar in structure and function to the applicator of the Horeman reference, wherein the forceps are made of plastic to maximize user comfort in the utilization of the instrument ([¶ 0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle portion of the applicator of the Horeman reference be made of plastic as in the Lewandowski reference to maximize user comfort (Lewandowski; [¶ 0048]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Deal et al. reference (US 2008/0051831) teaches a device for treatment of anal fistula, wherein the device is inserted using an applicator in the form of a grasping device ([¶ 0071]); the Keighley reference (US 2014/0227337) teaches a device for treatment of anal fistula including a hollow wire (Figure 3; 23) and an insert (Figure 3; 22); the Mcclellan et al. reference (US 2014/0128888) teaches a looped self-locking suture having a wire portion (Figure 1; 20) and an inserter portion (Figure 1; 55) which includes protrusions (Figure 1; 60); the Ono et al. reference (US 2017/0224329) teaches a device including a wire (Figure 6; 80), an inserter (Figure 6; 10), and an applicator (Figure 6; forceps); the Choe et al. reference (US 2018/0221022) teaches a device for treatment of anal fistula including a hollow wire (Figure 2; 300A) and an inserter (Figure 5A; 200D) including protrusions (Figure 5A; 212).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        2/23/2021